Citation Nr: 0624360	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  04-01 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for heart disease, 
including hypertension, secondary to type 2 diabetes 
mellitus.

2.  Entitlement to an initial evaluation in excess of 20 
percent for type 2 diabetes mellitus.

3.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy, left lower extremity.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy, right lower extremity.    


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from July 1966 to July 1979.    

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.    

The Board REMANDS this appeal to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  


REMAND

The veteran claims entitlement to service connection for 
heart disease, including hypertension, and higher initial 
evaluations for diabetes mellitus and peripheral neuropathy 
of the lower extremities.  Additional action is necessary 
before the Board can decide these claims.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA provides that VA must notify a claimant of the 
evidence necessary to substantiate his claim and assist a 
claimant in obtaining and fully developing all of the 
evidence relevant to his claim.  In this case, VA has not yet 
satisfied its duties to notify and assist; therefore, to 
proceed in adjudicating the claims on appeal would prejudice 
the veteran in the disposition thereof.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993). 

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
119-20 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requires VA to 
provide notice, consistent with the requirements of 38 
U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide.  In what can be considered a fourth 
element of the requisite notice, the Court further held that, 
under 38 C.F.R. § 3.159(b), VA must request the claimant to 
provide any evidence in his possession that pertains to the 
claim.  Id. at 120-21.  

On March 3, 2006, the Court held that the VCAA's notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 488.  

In this case, the RO sent the veteran VCAA notice on his 
cla
ims 
for 
ser
vic
e
connection by letter dated July 2002.  Such notice, however, 
did 
not 
dis
cus
s
disability ratings or effective dates.  After the RO granted 
the 
vet
era
n's 
cla
ims 
for
service connection for diabetes mellitus and peripheral 
neu
rop
ath
y 
of 
the 
low
er
extremities and assigned those awards initial ratings, the RO 
did 
not 
sen
d 
the
veteran additional VCAA notice on his claims for higher 
ini
tia
l 
rat
ing
s.  
VA 
sho
uld
thus correct this procedural deficiency on remand by sending 
the 
vet
era
n 
mor
e
comprehensive VCAA notice pertaining to such claims, which 
com
pli
es 
not 
onl
y
with Quartuccio and Pelegrini II, but also with 
Din
ges
s/H
art
man
.  

In addition, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing a claimant a medical examination or 
obtaining a medical opinion when an examination or opinion is 
necessary to make a decision on a claim.  In this case, 
multiple examinations are necessary.  

With regard to the veteran's claim for service connection for 
heart disease, including hypertension, the RO afforded the 
veteran a prior VA examination, during which a VA examiner 
opined that the veteran's diabetes mellitus did not cause his 
heart disease or hypertension.  Thereafter, however, the 
veteran submitted a written statement of his private 
physician opining that the diabetes mellitus aggravated the 
veteran's heart disease and hypertension.  This opinion 
raises the question of whether the veteran is entitled to 
service connection for heart disease, including hypertension, 
under Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding 
that, pursuant to 38 U.S.C.A. § 1110 and § 3.310(a), when 
aggravation of a veteran's nonservice- connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation).  A 
VA examiner should address this matter on remand.

Opinions are also needed regarding whether the veteran's 
diabetes mellitus and peripheral neuropathy of the lower 
extremities have worsened since VA afforded the veteran 
examinations in September 2002 and July 2004.  The veteran 
and his representative assert that such is the case and that 
prior examiners did not take into account VA and private 
medical evidence of record reflecting that the veteran's 
disabilities now necessitate more aggressive treatment and 
cause more severe industrial impairment.  A VA examiner 
should discuss these assertions on remand.   

This case is REMANDED for the following action:

1.  Provide the veteran VCAA notice on 
his claims for higher initial 
evaluations, which satisfies the 
requirements of the Court's holdings in 
Quartuccio, Pelegrini II and 
Dingess/Hartman.

2.  Afford the veteran a VA heart 
examination for the purpose of determining 
the nature and etiology of any heart 
disease shown to exist.  Forward the 
claims file to the examiner for review of 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review. Following 
a thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) diagnose all heart disorders 
shown to exist, including, if 
appropriate, hypertension;

b) opine whether each disorder 
is at least as likely as not 
aggravated by the veteran's 
service-connected diabetes 
mellitus; and

c) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided.

3.  Afford the veteran a VA examination in 
support of his claims for higher initial 
evaluations.  The purpose of such an 
examination is to determine the severity 
of the veteran's diabetes and peripheral 
neuropathy.  Forward the claims file to 
the examiner for review of pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review. Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) identify the nature, 
frequency, severity and 
duration of all manifestations 
of the veteran's service-
connected diabetes and 
peripheral neuropathy of the 
lower extremities;   

b) specifically indicate whether the 
veteran's diabetes mellitus requires 
insulin, a restricted diet and 
regulation of activities and, if so, 
note the date the disorder became so 
disabling;

c) specifically indicate whether the 
diabetes mellitus involves episodes 
of ketoacidosis or hypoglycemic 
reactions necessitating 
hospitalizations and, if so, 
describe the severity and frequency 
of such episodes; 

d) specifically indicate whether the 
veteran's peripheral neuropathy 
causes mild, moderate or severe 
incomplete nerve paralysis or 
complete nerve paralysis of the 
right and/or left lower extremity; 
and 

e) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

4.  Thereafter, readjudicate the veteran's 
claims based on all of the evidence of 
record.  If any claim is denied, provide 
the veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Subject to current appellate procedure, AMC should then 
return this case to the Board for further consideration.  By 
this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the veteran unless he receives further notice.  He does, 
however, have the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



